DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed April 22, 2022 is acknowledged and has been entered.  Claims 69, 70, and 72 have been amended.

2.	As before noted, Applicant has elected the invention of Group II, claims 66-68, drawn to an antibody or antigen binding fragment thereof that binds to human SEZ6L2 and a composition thereof, wherein said antibody comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 35, 34, 33, 39, 38, and 37.
	
3.	Claims 66-79 are pending in the application.  Claims 75-79 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 30, 2021.

4.	Claims 66-74 have been examined.

Information Disclosure Statement
5.	The information disclosures filed April 22, 2022 has been considered.  An initialed copy is enclosed.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier applications, namely Provisional Application No. 62/438,943 is acknowledged.  
However, claim 69 does not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claim 69 is deemed the filing date of the international application (i.e., PCT/US2017/068098), namely December 22, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 22, 2022.

Specification
8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Taxol™; see, e.g., page 61, line 1 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 70 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 7 of the amendment filed April 22, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claim 70 is indefinite for the following reasons:
The claim is drawn to an antibody or antigen binding portion thereof according to claim 65, which must be capable of binding to hSEZ6L2, but which does not bind to a human polypeptide having the designation “SEZ6” or “SEZ6L”.  The identity of hSEZ6L2 may be ascertained using a binding assay – whatever protein is bound by an antibody or antigen binding portion thereof must be hSEZ6L2; but then how is it possible to determine the identities of “SEZ6” and “SEZ6L”?  The identities of these particular proteins cannot be determined using a binding assay because according to claim 70 the claimed antibody or antigen binding portion thereof does not bind to either one.  Therefore the identities of both “SEZ6” and “SEZ6L” must be known, if the claimed invention is ever to be practiced because it is necessary to determine if any given antibody or antigen binding portion thereof according to claim 65 is capable of binding to one or the other of these proteins – if so then the antibody or antigen binding portion thereof is not part of the invention.  Put another way, only if the antibody or antigen binding portion thereof fails to bind to “SEZ6” and “SEZ6L” is it part of the invention.  The problem is that when a claim uses, as the sole means of identifying a particular polypeptide, a laboratory or clinical designation, such as “SEZ6” or “SEZ6L”, because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases, the claim fails to clearly and particularly point out the identity of the polypeptide; and again, in this instance, if the identity of the polypeptide is unknown or if it is not entirely clear which polypeptide it is that is referred to by the claim, then, it will not possible to use the polypeptide in an assay to determine if any given antibody or antigen binding portion thereof according to claim 65 is capable of binding to the polypeptide.  Here, again, the claim uses the designations “SEZ6” and “SEZ6L” as the sole means of identifying the particular polypeptides to which the claim refers.  It appears that both of these polypeptides may be known by a number of other aliases.  “SEZ6” appears to be a polypeptide that is also known by other designations that include, for example, “seizure related 6 homolog”, “BSRP-C”, “D11Bhm177e”, and “sez-6”.  Similarly “SEZ6L” appears to be known by a number of aliases that include, for example,  “AI843918”, “AIG1”, “AW539724”, “Acig1”, “BSRP-B”, and “mKIAA0927”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct. For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene.1 
35 U.S.C. § 112, second paragraph, requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the terms used to describe the polypeptides to which the claims are directed do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Applicant has argued that the claim is not indefinite because human “SEZ6” and human “SEZ6L” were well known to the artisan of ordinary skill in the art at the time the application was filed and cites disclosures in a database allegedly describing these particular polypeptides.2  In response, the question here is not whether or not the human polypeptides were known, but which polypeptides, known or not, are those to which the claims are directed.  As explained, if it is uncertain which polypeptides are those to which the claims are directed, because claim 70 is drawn to an antibody or antigen binding fragment thereof according to claim 66, which does not bind to human polypeptides having the designations “SEZ6” and “SEZ6L”, it cannot be ascertained whether any given antibody or antigen binding fragment thereof having the structural and functional features recited by the preceding claim is one that is encompassed by the dependent claim.  Notably the specification discloses that there are six isoforms of human “SEZ6L2” produced by alternative splicing and that these polypeptide as well as human “SEZ6” and human “SEZ6L” are members of the same family (see page 1, lines 14-22).  It is presumed then that these polypeptides share considerable homology and therefore it seems even more imperative that it be made clear to which of the family members the claimed invention must bind (i.e., human “SEZ6L2”) and to which the claimed invention must not bind (i.e., human “SEZ6” and human “SEZ6L”) and this is only done by pointing to these different, albeit structurally related polypeptides.  
As a means of remedying this rejection, it is suggested Applicant consider canceling claim 70, unless there is uncertainty regarding the ability of an antibody or antigen binding fragment thereof having the characteristics recited by claim 66 to specifically bind to hSEZ6L2 (without also cross-reacting to bind to human polypeptides having the designations “SEZ6” and “SEZ6L”. 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claim 69 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to any of a plurality of substantially different antibodies or antigen binding fragments thereof that function to prevent binding of an antibody or antigen binding fragment thereof according to claim 66 to human SEZ6L2 (as determined using a FACS-based competition assay).  For the reasons explained in the preceding Office action mailed November 22, 2022 the disclosure of the claimed invention would not reasonably convey Applicant’s possession thereof as of the filing date of this application, so as to satisfy the written description requirement, because the disclosure does not adequately describe with any of the requisite clarity and particularity at least a substantial number of the claimed antibodies and antigen binding fragments thereof.  These antibodies and antigen binding fragments thereof are described by function alone and then only in part (i.e., the antibodies or antigen binding fragments thereof must somehow prevent binding of an antibody or antigen binding fragment thereof according to claim 66 to hSEZ6L2).  It is well established that one cannot adequately describe material by function alone, if the description thereof is to satisfy the written description requirement.  The claimed antibody or antigen binding fragment thereof need not have any particularly identifying structural features; and therefore it stands to reason that there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the claimed genus and their common ability to prevent binding of the antibody or antigen binding fragment thereof according to claim 66 from binding to hSEZ6L2.  Accordingly it is submitted that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the claimed genus of antibodies and antigen binding fragments thereof and that as a consequence the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application. 
Here Applicant is again reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.  
Then, too, Applicant is again reminded that  “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Furthermore, as noted above, a description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Then, too, Applicant is reminded of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF- with A2 specificity, can result in a claim that does not meet written description even if the human TNF- protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  By this measure, claiming an antibody that competes for binding to hSEZ6L2 with another antibody or which prevents another antibody from binding to hSEZ6L2 without any more clarity and particularity amounts to a claim that fails to meet the requirement.
While one could test a plurality of structurally disparate antibodies that are capable of specifically binding to hSEZ6L2 to determine which, if any, have the requisite functional characteristics of the claimed antibody or antigen binding portion thereof (i.e., an ability to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2), a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.
Notably the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
	Furthermore, Applicant is reminded that the Federal Circuit has decided that a generic statement that defines a genus of substances (e.g., antibodies) by only their functional activity, e.g., the ability to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The practice of the claimed invention depends upon finding an antibody or an antigen binding portion of an antibody that is capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2; without such an antibody or an antigen binding portion of an antibody, it is impossible to practice the invention.
In this instance the specification describes a single antibody that binds to hSEZ6L2, which comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising SEQ ID NOs: 33, 34, and 35 and a light chain variable domain comprising CDRs comprising SEQ ID NOs: 37, 38, and 39, as well as  chimeric or humanized variants thereof comprising variable domains comprising the same complementarity determining regions,4 but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, which act to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2, neither the particularly described antibody nor the chimeric or humanized variants thereof are adequately representative of the claimed genus as a whole.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
The artisan cannot predict whether any given antibody or an antigen binding portion thereof is capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2.  The identity of the antibody or antigen binding portion thereof that is so capable must be determined empirically.5 
Here it seems appropriate to advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of antibodies and antigen binding portions thereof having the ability to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2, which have widely varying structures and other functional attributes,6 an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.   
Accordingly, it is submitted that the written description requirement has not been satisfied and any alleged conception has no more specificity than simply a wish to know the identity of any material (i.e., an antibody or antigen binding portion thereof) with that requisite biological properties (i.e., the ability to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2).  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. 
Here, since the claims are not necessarily limited to known antibodies or antigen binding portions thereof, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
Finally, it is submitted that given the disclosure and otherwise only the bid by claim 69 to find an antibody or an antigen binding fragment thereof that is capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2, it would only be obvious to the artisan to try to find such an antibody or an antigen binding portion thereof – however, “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Thus, in conclusion, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
13.	Claim 69 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation. 
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice7), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
Here it is important to note that the claimed antibody or antigen binding fragment is only described as being capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2.  The claimed antibody or antigen binding fragment need not be capable of binding to hSEZ6L2, provided that it is somehow capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2.  The claimed antibody or antigen binding fragment need not have any particular structure and may have a structure that is markedly different from the disclosed and claimed antibody according to claim 66.  Considering these facts, it is not evident how one should proceed to produce and/or screen a plurality of antibodies and/or antigen binding fragments thereof to determine which, if any, have the requisite functional feature (i.e., the ability to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2).   
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody or an antigen binding portion of an antibody that acts to prevent the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
If the claimed antibody or antigen binding portion thereof were to necessarily be one that binds to the same epitope of hSEZ6L2 as that recognized by the antibody or antigen binding portion thereof according to claim 65, so as to be capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2, it is submitted that the claimed invention still could not be practiced without undue experimentation.  This in part because the epitope of hSEZ6L2 as that recognized by the antibody or antigen binding portion thereof according to claim 65 has not been characterized (or is not described by this application anyway).  As evidenced by Greenspan et al. (Nature Biotechnology 1999; 7: 936-937), defining epitopes is not as easy as it seems.  Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an “epitope” (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, which in this case is the claimed antibody or antigen binding portion thereof, but are energetically neutral, or even destablilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.8  Accordingly, it follows the epitope to which any given antibody binds can only be identified empirically.  Then, as noted above, even using a competition assay, the skilled artisan cannot determine whether an antibody binds the same epitope as another antibody because an antibody that competes with another does not necessarily bind the same epitope as the other; rather, one antibody may bind a spatially overlapping epitope to sterically hinder binding of the other.  The epitope to which any antibody binds can only be determined empirically using very complex methodology, such as crystallography, mutagenesis, and/or very sensitive binding assays, and arduous analyses of the resulting data.  Still inasmuch as the claims are drawn to an antibody or antigen binding fragment thereof that prevents the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2, it is not enough that the antibody or antigen binding fragment thereof compete for binding to the antigen.  Considering this fact it is submitted that it would be even more challenging, if not impossible to find or produce an antibody or antigen binding fragment thereof that absolutely does not permit the antibody or antigen binding portion thereof according to claim 66 to bind to hSEZ6L2.  This is evident when one considers that even an antibody having the structural features recited by claim 66 will not prevent another antibody having the structural features recited by claim 66 from binding to the antigen because the binding of the first antibody is reversible and in solution an equilibrium forms and when the first antibody dissociates from the antigen the second antibody is free to bind to the antigen.  It would seem that the claims must be drawn to an antibody or antigen binding fragment thereof that binds to the antigen irreversibly and yet the specification does not teach one to produce such an antibody or antigen binding fragment thereof.  
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
14.	Claims 66-68 and 71-74 are allowed; no other claim is allowed.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
August 17, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, it is known that alternative splicing of the gene encoding human “SEZ6L” gives rise to multiple transcript variants encoding several different isoforms. See, e.g., Nishioka et al. (Oncogene. 2000 Dec 14; 19 (54) :6251-60) (see entire document; e.g., the abstract; and page 6253).  To which one or more of these human “SEZ6L” polypeptides is the claim directed?  
        
        2 However it does not appear that the specification discloses that the polypeptides are those that are described by either of the cited database entries and thus there is no nexus between the specification and these disclosures by the database.  Nevertheless, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Even then, it seems appropriate to remind Applicant that M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The identity (e.g., the amino acid sequence) of the human polypeptide to which claims refer is essential information necessary to both describe and enable the claimed invention because the practice thereof requires a determination that any embodiment according to claim 66 is in fact encompassed by claim 70 (and while binding to “hSEZ6L2”, does not bind to either human “SEZ6” or human “SEZ6L”).
        3 See M.P.E.P. § 2172 (II).
        4 Such antibodies are expected to bind to the same epitope of hSEZ6L2 as that recognized by the antibody according to claim 65.
        
        5 Here it is aptly noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        6 Here it is noted that the claimed antibody or antigen binding fragment thereof need not bind to hSEZ6L2, provided that it is somehow capable of preventing the antibody or antigen binding portion thereof according to claim 66 from binding to hSEZ6L2.
        7 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        8 This is believed consistent with the definition of the term “epitope”, which is provided by the specification at page 34.  As disclosed, epitopes or antigenic determinants include chemically active surface groupings of molecules such as amino acids, sugar side chains, phosphoryl, or sulfonyl, and, in certain embodiments, may have specific three dimensional structural characteristics, and/or specific charge characteristics (page 34, lines 20-23).